IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


S.R.G.,                                       : No. 715 MAL 2019
                                              :
                   Petitioner                 :
                                              : Petition for Allowance of Appeal
                                              : from the Order of the Superior Court
             v.                               :
                                              :
                                              :
D.D.G.,                                       :
                                              :
                   Respondent                 :


                                      ORDER



PER CURIAM

     AND NOW, this 4th day of May, 2020, the Petition for Allowance of Appeal is

DENIED.

     Petitioner’s Application for Leave of Court to File Amended Petition for Allowance

of Appeal is GRANTED.